Case 1:18-cv-25106-KMW Document 11 Entered on FLSD Docket 12/20/2018 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 1:18-cv-25106-KMW-EGT

  UNITED AMERICAN CORP.,

         Plaintiff

  v.

  BITMAIN, INC., SAINT BITTS LLC d/b/a
  BITCOIN.COM, ROGER VER, BITMAIN
  TECHNOLOGIES LTD., BITMAIN
  TECHNOLOGIES HOLDING COMPANY,
  JIHAN WU, PAYWARD VENTURES, INC.
  d/b/a KRAKEN, JESSE POWELL,
  AMAURY SECHET, SHAMMAH
  CHANCELLOR, and JASON COX,

         Defendants.
                                               /

       PATRIALLY AGREED MOTION FOR EXTENSION OF TIME FOR DEFENDANT
         SHAMMAH CHANCELLOR TO RESPOND TO PLAINTIFF’S COMPLAINT

         Defendant Shammah Chancellor (“Chancellor”) hereby moves this Court pursuant to

  Federal Rule of Civil Procedure 6(b) and Southern District Local Rule 7.1(a)(1)(J) for the entry of

  an Order enlarging by four weeks the deadline, up to and including January 30, 2018 within which

  respond to the Complaint, and in support thereof states:

         On December 8, 2018, Plaintiff served the Complaint in this action on Chancellor, one of

  eleven Defendants in this action. Chancellor expeditiously sought to retain counsel, and retained

  the undersigned counsel today.

         The Complaint purports to assert a number of claims, including alleged violations of the

  Sherman Act against 11 different defendants (none of which have been served to Chancellor’s

  knowledge). Under the Rules, Chancellor must respond to the Complaint by January 2, 2019,

  immediately following the Christmas and New Year’s holidays.
Case 1:18-cv-25106-KMW Document 11 Entered on FLSD Docket 12/20/2018 Page 2 of 3



         Due to the intervening holidays, and the issues raised by the Complaint, Chancellor’s

  counsel requires additional time to fully evaluate and respond to the Complaint. In addition,

  Chancellor’s out of state counsel is also in the process of compiling the required information and

  preparing the requisite pro hac vice submissions for the Court. Accordingly, good cause exists

  pursuant to Federal Rule of Civil Procedure 6(b) and Southern District Local Rule 7.1 for the

  granting of this Motion.

         The enlargement will not prejudice any party, will not delay the proceedings, and is filed

  in good faith, particularly given that to the best of Chancellor’s knowledge and belief, no other

  defendant in this action has been served. Moreover, counsel for Plaintiff has agreed to an extension

  to January 11, 2019 for Chancellor to respond to the Complaint.

         For the avoidance of doubt, in making this motion for enlargement of time, Chancellor

  does not intend to waive and expressly reserves his right to file an appropriate response to the

  Complaint, including, but not limited to, a motion to dismiss for failure to state a claim, lack of

  subject-matter jurisdiction, lack of personal jurisdiction, improper venue, insufficient process,

  insufficient service of process, and failure to join a necessary party.

         WHEREFORE, Defendant Chancellor respectfully moves the Court to enter an Order

  granting him a four-week extension of time, up to and including January 30, 2018, within which

  to respond to the Complaint. A proposed order provided for the Court’s consideration is

  appended hereto as Exhibit A.

                             RULE 7.1 CERTIFICATE OF COUNSEL

         Pursuant to S.D. Fla. Local Rule 7.1(a)(3), the undersigned certifies that on December 19,

  2018, Ian Simmons conferred with counsel for the Plaintiff to resolve the issues raised in this




                                                    2
Case 1:18-cv-25106-KMW Document 11 Entered on FLSD Docket 12/20/2018 Page 3 of 3



  Motion. Plaintiff agreed to an extension until January 11, 2019, but did not agree to the requested

  enlargement of time up to and including January 30, 2019.

  Dated: December 20, 2018                     Respectfully submitted,
                                               /s/ Melissa Pallett-Vasquez
                                               MELISSA C. PALLETT-VASQUEZ
                                               Florida Bar No. 715816
                                               mpallett@bilzin.com
                                               BILZIN SUMBERG BAENA PRICE
                                               & AXELROD LLP
                                               1450 Brickell Ave, Suite 2300
                                               Miami, Florida 33131
                                               Tel.: (305) 374-7580 Fax: (305) 374-7593

                                               /s/ IAN SIMMONS
                                               IAN SIMMONS*
                                               D.C. Bar No. 439645
                                               isimmons@omm.com
                                               KATRINA ROBSON*
                                               D.C. Bar No. 989341
                                               krobson@omm.com
                                               BRIAN P. QUINN*
                                               D.C. Bar No. 1048323
                                               bquinn@omm.com
                                               O'MELVENY & MYERS LLP
                                               1625 Eye Street, NW
                                               Washington, DC 20006
                                               Phone: 202-383-5106
                                               Fax: 202-383-5414

                                               *Motion for Admission Pro Hac Vice Forthcoming

                                               Counsel for Defendant Shammah Chancellor


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 20, 2018, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.


                                                /s/ Melissa Pallett-Vasquez
                                                     Melissa Pallett-Vasquez


                                                  3
